DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview plus follow-up email with Leonard Hua on 28 January 2021.

	The independent claims have been amended as follows:

1.  (Currently Amended)  A method, comprising:
obtaining, by an apparatus, a group number of a sequence group;
determining, by the apparatus, a sequence index based on the group number, a reference length, and a length of a Zadoff-Chu sequence corresponding to a reference signal sequence
generating, by the apparatus, the reference signal sequence based on the sequence index;
wherein determining the sequence index comprises:
determining the sequence index based on a relation 
    PNG
    media_image1.png
    45
    45
    media_image1.png
    Greyscale
, 
wherein 
    PNG
    media_image2.png
    24
    20
    media_image2.png
    Greyscale
 is the length of the Zadoff-Chu sequence, 
    PNG
    media_image3.png
    23
    20
    media_image3.png
    Greyscale
 is the reference length, and the length of the Zadoff-Chu sequence is a maximum prime number less than a length of the reference signal sequence.

10.  (Currently Amended)  An apparatus, comprising[[:]] a processor coupled with a non-transitory storage medium storing executable instructions,[[;]] wherein the executable instructions, when executed by the processor, cause the apparatus to:
obtain a group number of a sequence group;
determine a sequence index based on the group number, a reference length, and a length of a Zadoff-Chu sequence corresponding to a reference signal sequence
generate the reference signal sequence based on the sequence index;
wherein determining the sequence index comprises:
determining the sequence index based on a relation 
    PNG
    media_image1.png
    45
    45
    media_image1.png
    Greyscale
, 
wherein 
    PNG
    media_image2.png
    24
    20
    media_image2.png
    Greyscale
 is the length of the Zadoff-Chu sequence, 
    PNG
    media_image3.png
    23
    20
    media_image3.png
    Greyscale
 is the reference length, and the length of the Zadoff-Chu sequence is a maximum prime number less than a length of the reference signal sequence.

19.  (Currently Amended)  A non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out steps of:
obtaining a group number of a sequence group;
determining a sequence index based on the group number, a reference length, and a length of a Zadoff-Chu sequence corresponding to a reference signal sequence
generating the reference signal sequence based on the sequence index;
wherein determining the sequence index comprises:
determining the sequence index based on a relation 
    PNG
    media_image1.png
    45
    45
    media_image1.png
    Greyscale
, 
wherein 
    PNG
    media_image2.png
    24
    20
    media_image2.png
    Greyscale
 is the length of the Zadoff-Chu sequence, 
    PNG
    media_image3.png
    23
    20
    media_image3.png
    Greyscale
 is the reference length, and the length of the Zadoff-Chu sequence is a maximum prime number less than a length of the reference signal sequence.

The reason for the above amendments is to obviate further prosecution and to move the application into allowance.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhuang (US 2005/0226140) decribing pilot sequence transmission, Kiank (US 6,226,337) describing transmission of reference signals in an OFDM system, Han (US 2008/0240285) and (US 2010/0034165) each describing ZC sequence generating method of odd value length N, Hooli (US 2010/0220664) describing use of index of Zadoff-Chu sequence in pilot or preamble signals, and Noh (US 7,894,396) describing generation of an iterative sequence using CAZAC sequence, Imamura (US 2010/0039998) describing sequence allocating method using sequence index for Zadoff-Chu sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469